Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Alexander P. Taousakis (Reg. No. 75,257) on 06/14/2022.

The application has been amended as follows: 
Cancel claims 1-9.
In claim 10, line 7, change “less than” to --at less than--.
In claim 12, lines 3-4, change “a 0.1c-rate” to --a current value at 0.1c-rate--.


Reasons for Allowance
3.	Claims 10, 12, and 14-16 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

	Regarding claims 10, 12, and 14-16, the closest prior art of record fails to teach the features of claim 10: “a voltage measurement unit configured to measure: a first voltage while a predetermined current having a constant value less than or equal to 0.1C rate is applied to the energy storage system” and “wherein the BSC is configured to repeatedly calculate a resistance and a capacitance of the energy storage system while changing the temperature of the energy storage system based on the first voltage, the second voltage, and the predetermined current, and using a voltage model circuit, in order to form the resistance and capacitance look-up table,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that Hodges et al. (US 20160231387 A1; cited previously) teaches applying a discharge current from C to C/20 rate to measure an internal resistance of a battery. However it does not teach repeatedly calculating a resistance and a capacitance of the energy storage system while changing the temperature of the energy storage system based on the first voltage, the second voltage, and the predetermined current, and using a voltage model circuit, in order to form the resistance and capacitance look-up table. 
	On the other hand, FENG et al. (CN 106054085 A; cited previously) teaches repeatedly calculating a resistance and a capacitance of the energy storage system while changing the temperature of the energy storage system based on the first voltage, the second voltage, and the predetermined current, and using a voltage model circuit, in order to form the resistance and capacitance look-up table. However, FENG et al. specifically requires the constant current to be large discharge current for the estimation of internal resistance and capacitance (see step S22), while requiring small (i.e., 1/20C) constant discharge current for obtaining battery capacity instead (see S23). The contrast of large c-rate and small c-rate indicates that FENG et al. does not intend the discharge current for estimation of internal resistance and capacitance to be at a small c-rate such as less than 0.1C-rate as claimed. 
	Moreover, Sharma et al. (“Fisher Identifiability Analysis for a Periodically-Excited Equivalent-Circuit Lithium-Ion Battery Model” 2014 American Control Conference (ACC), June 4-6, 2014. Portland, Oregon, USA) teaches that the use of a more aggressive cycle (10C) produces more accurate parameter estimates for internal resistance and capacitance, compared to the 01.C rate cycle (see p. 278, col. 2, “B. Effect of C-rate on Estimation Accuracy”).  Sharma et al. is consistent with FENG et al. in preferring a large C-rate. They both teach away from the claimed features. 
	 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857